Citation Nr: 1825223	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-27 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for insomnia.

3. Entitlement to an initial compensable disability evaluation for hypertension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from December 2008 to June 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In light of the complex procedural history, a review of the background is necessary.  In an August 2012 notice letter, the RO reported that service connection for insomnia was denied.  Subsequently, in a September 2013 rating decision, the RO granted service connection for anxiety disorder NOS (subsyndromal post-traumatic stress) and depressive disorder NOS (claimed as PTSD, anxiety, depression, and insomnia) and initially considered the Veteran's chronic sleep impairment in the assigned 10 percent disability evaluation.  At the same time, the RO denied service connection for sleep apnea.  

In May 2015, regardless of the apparent grant in the September 2013 rating decision, the issue regarding service connection for insomnia was certified on appeal.  

In a subsequent rating decision dated in October 2016, the RO increased the rating for the Veteran's anxiety disorder NOS and depressive disorder NOS and reported that since the Veteran filed an appeal for a separate evaluation for insomnia, then no consideration could be given to any form of sleep impairment under the mental/emotional health issue.  In the accompanying October 2016 rating decision, the reviewer noted that it was likely that the individual certifying the case did not notice that insomnia was included with the mental disorder and considered a grant.  

As will be further discussed below, as the issue regarding service connection for insomnia has previously been granted and initially considered in the disability evaluation for anxiety disorder NOS and depressive disorder NOS, the matter regarding service connection for insomnia is moot.  Thus, in light of the foregoing and the findings set forth in the October 2016 rating decision, the matter of entitlement to increased compensation due to insomnia which is part of the service connected anxiety disorder NOS and depressive disorder NOS is REFERRED to the RO for appropriate action. 

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87   (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran submitted a claim for insomnia in March 2012 prior to being discharged from service.  The VA examiner's findings appear to indicate that sleep apnea and insomnia are separate disorders.  As such, the Veteran's original claim and for insomnia is broadly interpreted as a claim for two separate sleep disorders - sleep apnea and insomnia.  In light of the AOJ continuing to adjudicate the claim for service connection for insomnia, in spite of it previously being granted, and the Veteran's subsequent testimony regarding his sleep apnea, it appears that VA has continued to assert jurisdiction regarding service connection for sleep apnea.  Furthermore, due to the favorable outcome of this appeal, the Board finds no prejudice in proceeding with a decision in the matter of service connection for sleep apnea on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing; a transcript of that hearing is of record.  

The issue of entitlement to an initial compensable rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim of service connection for insomnia was granted by the RO in September 2013.  

2.  The Veteran has a current diagnosis of obstructive sleep apnea, and the evidence is in relative equipoise on the question of whether the sleep apnea is related to service.


CONCLUSIONS OF LAW

1.  The claim of service connection for insomnia is moot.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).

2.  The criteria for service connection of obstructive sleep apnea are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissed

The issue of entitlement to service connection for insomnia must be dismissed as moot. 

The RO's September 2013 rating decision granted entitlement to service connection for insomnia and considered the symptoms as part of the initial 10 percent evaluation assigned for the Veteran's service connected anxiety disorder NOS and depressive disorder NOS.  In a July 2014 statement of the case (SOC), the RO purported to continue to deny the claim for service connection for insomnia.  The same appeal was then returned to the Board for further appellate disposition.  As the appeal has already been granted, however, there remains no claim for service connection for insomnia over which the Board may exercise jurisdiction.  See 38 U.S.C. § § 7104, 7105; see also, e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

For these reasons, the issue for service connection for insomnia is dismissed as moot.  
II.  Sleep Apnea

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107 (b). 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is seeking service connection for sleep apnea.  In April 2013 obstructed sleep apnea was suspected and in October 2013 it was diagnosed based on a sleep study performed at that time.  

Service treatment records dated in December 2011 and March 2012 include a diagnosis of organic sleep disorder.

Post service treatment records include a June 2012 Operation Enduring Freedom/Operation Iraqi Freedom VA screening in which the Veteran reported that he had problems with sleep and irritability.  An April 2013 VA treatment record noted that he had difficulty with falling and staying asleep.  He reported sleeping in three to four hour intervals.  Another record dated in April 2013 noted the Veteran's reports of having difficulty with sleeping, snoring loudly, being tired during the day, and falling asleep in class.  He was interested in a sleep aid.  Obstructive Sleep Apnea was suspected.  In May 2013, he was diagnosed with unspecified sleep apnea.  In August 2013, he had complaints of problems with sleeping and heavy snoring.  He was assessed with likely obstructive sleep apnea, PTSD, and obesity.  

An August 2013 sleep apnea VA examination disability benefits questionnaire noted a history of the Veteran having difficulty with falling asleep and awakening frequently with trouble falling back asleep and snoring.  The examiner reported that the Veteran had symptoms of sleep apnea that were manifested by persistent daytime hypersomnolence.  The examiner noted that the Veteran's primary care provider requested a sleep study, but that it had not been performed yet.  The examiner found that the Veteran had insomnia as per the August 2013 VA psychology examination and the Veteran's history was most likely due to his PTSD (in which service connection for insomnia was granted in a September 2013 rating decision).  Regarding obstructive sleep apnea, the examiner opined that it was less likely than not incurred in or caused by service.  The examiner reasoned that obstructive sleep apnea was not diagnosed.  

After being referred to a sleep study by his VA provider, the Veteran subsequently submitted an October 2013 treatment record from Rio Grande Valley Sleep Centers that confirmed a diagnosis of sleep apnea.  The physician reported that the Veteran had symptoms consistent with sleep apnea, including snoring; waking due to gasping in the night; awakening at night with heartburn, belching, coughing or wheezing; excessive daytime sleepiness; headaches; trouble at work or school due to sleepiness; leg/body jerks; achy legs; leg pain at night; hypertension; and PTSD.  

During his Board hearing, the Veteran reported that his sleep has "been out of whack" since he returned from Afghanistan.  He reported that there were times that he felt energized and times when he felt sleepy or weak.  He reported that he took medicine to try to help with his sleep.  See Hearing Transcript, p. 5.  

Overall, the Board finds that the August 2013 opinion has limited probative value.  While the examiner considered that the Veteran exhibited persistent daytime hypersomnolence, had frequent awakening and difficulty with snoring, the examiner determined that there was no relationship to service because the Veteran did not have a current disability.  The examiner did not address the prior VA treatment records that reported obstructed sleep apnea was suspected and included a diagnosis of unspecified sleep apnea.  Additionally, the examiner did not address the onset of sleep problems following his service in Afghanistan.

The Board finds that the evidence of record regarding a nexus between service and sleep apnea is in equipoise.  Medically, there is no documentation of a specific in service diagnosis of sleep apnea, but there are notations in the Veteran's service treatment records indicating a sleep condition.
The Veteran is competent to report his personal observations of snoring loudly and heavily, sleeping in three to four hour intervals, being tired during the day, and falling asleep in class.  There is no basis upon which to question his credibility. Moreover, some of the symptoms manifested in service, and reported within a few months of his discharge from service in the VA treatment records, were ultimately diagnosed as sleep apnea.  The VA examiner specifically reported that the Veteran's persistent daytime hypersomnolence was a symptom attributable to sleep apnea.  The lay evidence establishes in service symptoms of the Veteran's sleep being "out of whack" since he returned from Afghanistan.  See Hearing Transcript, p. 5.  He reported that there were times that he felt energized and times when he felt sleepy or weak.  Id.  There is no legal requirement that these symptoms actually be recorded in the service treatment records.  Accordingly, resolving all doubt in favor of the Veteran, service connection for obstructive sleep apnea is warranted. 


ORDER

The appeal seeking entitlement to service connection for insomnia is dismissed. 

Entitlement to service connection for sleep apnea is granted.


REMAND

Regrettably, further development is needed to ensure a complete record prior to adjudicating this case.

During his February 2017 Board hearing, when asked if his hypertension was controlled with medication, he reported that he took medication for his high blood pressure; however, his blood pressure was elevated when he went to the doctor's this morning.  As the evidence suggests a potential worsening in severity of the Veteran's hypertension since his last examination in June 2012, the Board believes an updated VA examination is necessary before a decision can be made on the merits.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The record reflects that the Veteran receives ongoing VA treatment, including treatment as recently as May 9, 2017, which showed that he had elevated blood pressure.  See Hearing Transcript, p. 4.  On remand, any outstanding and relevant VA treatment records since November 13, 2014 should be obtained and associated with the file on remand.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records dated after November 13, 2014, including the May 9, 2017 treatment record that was referenced in the Veteran's hearing on the same date.  See Hearing Transcript, p. 4.

2.  After obtaining any outstanding records, schedule a VA examination to determine the current severity of the Veteran's service-connected hypertension. All indicated tests and studies should be undertaken.  The entire claims file, including a complete copy of this remand, should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.

Based on examination of the Veteran and review of all pertinent evidence, the examiner should indicate (1) the predominant readings for systolic and diastolic pressure, and (2) whether the Veteran requires continuous medication for control of his hypertension.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


